Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carrozza on 10 March 2022.

The application has been amended as follows: 

In claim 1, line 3 replace “the plurality” with --a plurality--.

In claim 37, line 8, insert --or-- between “one” and “more”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cesare et al. (US 2011/0130975), Cesare et al. (2011/0036180), and Gwon et al. (US 2018/0328797) all disclose using measurement of frequency response in a tensioned rod to 
Regarding claims 1 and 16, Cesare et al. (US 2011/0130975) discloses a method of estimating tension in a target post-tensioned rod, the method comprising: modeling tension for a plurality of post-tensioned rods as a function of frequency which includes determining for each post-tensioned rod at least first and second modal frequencies; determining first and second modal frequencies for the target post-tensioned rod; and applying regression analysis to estimate the tension in the target post-tensioned rod using the model. Cesare et al. fail to teach or suggest determining and using frequency differences between the first and second modal frequencies as part of the method, and also fail to teach or suggest determining and using lengths of the post-tensioned rods as part of the method.
Regarding claim 37, Cesare et al. disclose or suggest using a computing device to: receive data corresponding to vibrational responses associated with impacting a plurality of post-tensioned rods and a target post-tensioned rod; and perform regression analysis on the data and use it to estimate a tension in the target post-tensioned rod. Cesare et al. fail to teach or suggest receiving or using data corresponding to lengths of each cantilever and using this data in the regression analysis and the estimating of the tension in the target posttensioned rod.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861